UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6016


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DWANE WASHINGTON, a/k/a Cisco,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:12-cr-00085-JAG-DJN-1; 3:15-cv-
00136-JAG-DJN)


Submitted: April 3, 2018                                          Decided: May 15, 2018


Before TRAXLER, DIAZ, and FLOYD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Dwane Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dwane Washington seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion. The notice of appeal was received in the district court

shortly after expiration of the appeal period. “[T]he timely filing of a notice of appeal in

a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

An inmate’s notice of appeal is considered filed as of the date it was properly delivered to

prison officials for mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487
U.S. 266 (1988). “Timely filing may be shown by a declaration in compliance with 28

U.S.C. § 1746 or by a notarized statement, either of which must set forth the date of

deposit and state that first-class postage has been prepaid.” Fed. R. App. P. 4(c)(1).

Washington’s notice of appeal did not include a statement that complied with Rule

4(c)(1). Accordingly, we remand the case for the limited purpose of allowing the district

court to determine whether the notice of appeal was timely filed.              The record, as

supplemented, will then be returned to this court for further consideration.



                                                                                REMANDED




                                             2